Citation Nr: 1044779	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  07-03 377A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a compensable disability rating for peptic ulcer 
disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to June 1989.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  

The Veteran provided testimony at an October 2010 hearing before 
the undersigned Veterans Law Judge in Washington, D.C.  A 
transcript of that hearing is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to 
assist claimants with the evidentiary development of pending 
claims and, as part of this duty to assist, VA is responsible for 
gathering all pertinent records of VA treatment and all 
identified private treatment records.  During the October 2010 
hearing, the Veteran testified that he had a medical appointment 
later that month for symptoms he attributed to his service-
connected disability, but no such treatment records appear in the 
claims file.  Further, treatment notes within the claims file 
reflect that he has received a colonoscopy and a chest x-ray for 
symptoms he attributes to his service-connected disability, but 
the reports of these procedures do not appear in the record.  
While this case is in remand status, the RO/AMC must attempt to 
gather any outstanding records of VA treatment, to specifically 
include reports of a chest x-ray and colonoscopy, as well as any 
treatment notes dated after February 2010.

Pursuant to 38 C.F.R. § 3.327(a) (2009), examinations will be 
requested whenever VA determines, as in this case, that there is 
a need to determine the exact nature, or severity, of a 
disability.  See also 38 C.F.R. § 3.159 (2010).  VA has the 
authority to schedule a compensation and pension examination when 
such is deemed necessary, and the Veteran has an obligation to 
report for that examination.

The Veteran was last afforded a VA examination for his service-
connected peptic ulcer disease in April 2009.  Although less than 
two (2) years have passed since that examination, he contended at 
an October 2010 hearing that his symptoms had worsened.  
Specifically, during the 2009 examination, the Veteran reported 
no diarrhea or constipation, no weight disturbance, and no 
functional impairment, but during the hearing he reported bouts 
of diarrhea and constipation, weight fluctuation, blood in his 
stool, and vocal impairment.  

Further, the 2009 examiner stated both that the claimed peptic 
ulcer disease was diagnosed as hiatal hernia with 
gastroesophageal reflux disease and that any current disorder was 
asymptomatic with a history of peptic ulcer disease.  As such, 
the report requires clarification as to whether the examiner was 
making a change in the diagnosis (i.e. stating that the condition 
formerly diagnosed as peptic ulcer disease was properly diagnosed 
as hiatal hernia) or was stating that the Veteran no longer has 
peptic ulcer disease and has developed hiatal hernia - a 
condition for which service connection was denied in March 1992.  
As such, and because during the hearing the Veteran attributed 
his current symptoms to both peptic ulcer disease and hiatal 
hernia, an examination is necessary to determine the exact nature 
and severity of the current disability.  See 38 C.F.R. § 4.2 (If 
the findings on an examination report are incomplete, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.).

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC must ascertain if the Veteran 
has received any VA, non-VA, or other 
medical treatment that is not evidenced 
by the current record.  The Veteran must 
be provided with the necessary 
authorizations for the release of any 
private treatment records not currently 
on file.  Any VA records of treatment 
after February 2010 and any identified 
private records must then be obtained and 
associated with the claims folder.  The 
RO/AMC must specifically obtain the 
results of the chest x-ray, if conducted, 
that was ordered in October 2009 and the 
complete colonoscopy, if conducted, that 
was ordered in May 2007 (as well as any 
subsequent chest x-rays or 
colonoscopies).

2.	 
The RO/AMC must then return the Veteran's 
claims file to the April 2009 VA examiner 
(if that examiner is unavailable, a 
physician of suitable background and 
experience must conduct the examination) 
and schedule the Veteran for a VA 
examination at an appropriate location to 
determine the exact nature and current 
severity of his service-connected peptic 
ulcer disease.  The following 
considerations will govern the 
examination:

a.	The entire claims folders and a 
copy of this remand must be made 
available to the examiner in 
conjunction with the examination.  
The examination report must 
reflect review of pertinent 
material in the claims folder.

b.	After reviewing the claims file 
and conducting an examination of, 
the Veteran, as well as reviewing 
the April 2009 VA examination 
report, the examiner must provide 
current findings as to whether 
the Veteran's formerly diagnosed 
peptic ulcer disease is now 
properly diagnosed as hiatal 
hernia, if he has both hiatal 
hernia and peptic ulcer disease, 
or if he no longer has peptic 
ulcer disease and experiences 
hiatal hernia as a separate and 
distinct disability.

c.	The examiner must report the 
severity of the current 
disability/ies.  Specifically, 
the examiner must address the 
Veteran's contentions that he now 
experiences diarrhea and 
constipation, blood in his stool, 
and vocal disruption as the 
result of his service-connected 
disability.  The examiner must 
relate each symptom to a specific 
disability (peptic ulcer disease, 
hiatal hernia (with GERD), and/or 
left inguinal herniorrhaphy).  

d.	In all conclusions, the examiner 
must state the medical basis or 
bases, with identification of 
pertinent evidence of record.  If 
the examiner is unable to render 
an opinion without resort to 
speculation, he or she should 
explain why and so state.

3.	After the above has been completed, the 
RO/AMC must review the claims file and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If any report does not include adequate 
responses to the specific opinions 
requested, it must be returned to the 
providing physician for corrective 
action.


4.	Thereafter, the RO/AMC must consider all 
of the evidence of record and 
readjudicate the Veteran's claim for an 
increased evaluation.  The RO/AMC must 
consider the propriety of a "staged" 
rating based on any changes in the degree 
of severity of the disability as well as 
the applicability of different Diagnostic 
Codes should the VA examiner's opinion 
reflect a change in diagnosis.  The 
Veteran and his representative must be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, if 
indicated, the case should be returned to 
the Board for appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility to 
report for any examination and to cooperate in the development of 
the claim.  The consequences for failure to report for a VA 
examination without good cause may include denial of the claim. 
38 C.F.R. §§ 3.158, 3.655 (2010).   In the event that the Veteran 
does not report for any scheduled examination, documentation 
should be obtained which shows that notice scheduling the 
examination was sent to the last known address.   It should also 
be indicated whether any sent notice was returned as 
undeliverable.

By this remand, the Board intimates no opinion as to the final 
disposition of any unresolved issue.  The RO and the Veteran are 
advised that the Board is obligated by law to ensure that the RO 
complies with its directives, as well as those of the appellate 
courts.  It has been held that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand orders 
of the Board or the Courts are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


